KELLY, Judge.
Plaintiff appeals from an order of the circuit court quashing service of process *42upon defendant. Service was made under the provisions of § 506.500 RSMo 1969.
 We conclude that we have no jurisdiction as the order appealed from is not an appealable order. Color Process Co. v. Northwest Screenprint Co., 417 S.W.2d 934 (Mo.1967); Continent Foods Corp. v. National-Northwood, Inc., 470 S.W.2d 315 (Mo.App.1971). The proper procedure for challenging an order sustaining a motion to quash service is a writ of mandamus. State ex rel. American Institute of Marketing Systems v. Cloyd, 433 S.W.2d 559 (Mo. banc 1968). See: E. H. Fischer, Inc. v. National Industrial Chemical Co., Missouri Court of Appeals, St. Louis District (1975), 526 S.W.2d 403.
Appeal dismissed.
CLEMENS, P. J., and STEWART, J., concur.